Exhibit 10.3

 [a1.jpg]

 

KATY OWEN

Vice President, CHRO

 

 

February 27, 2017

 

Mr. Bruce Hausmann

69 West Twisted Oak Drive

Simi Valley, CA 93065

 

Dear Bruce,

 

On behalf of Interface, Inc. (the “Company”), I am very pleased to offer you a
position as the Company’s Vice President and Chief Financial Officer, reporting
to Jay Gould, the Company’s President and Chief Operating Officer. Your initial
rate of salary compensation in this position will be $17,500 semi-monthly, which
annualizes to $420,000.

 

You will also be eligible to participate in the Company’s bonus plan and receive
a bonus of up to 90% of your annual base salary, provided the Company’s
performance meets or exceeds specified objectives as set forth each year. The
achievement of performance targets can be as high as 150% under the Company’s
current bonus formula for senior officers, which can render a bonus amount that
is higher than 90% of your base salary. Your 2017 bonus opportunity will be for
the full fiscal year and will not be prorated based on your hire date.

 

You will be eligible to participate in the Company’s long-term incentive plan
(LTIP) with a target opportunity of 150% of your annual base salary. In addition
to a regular annual grant under the 2017 LTIP, you will be granted a one time
sign-on equity award of 32,985 time-vesting shares (restricted stock with a
grant value of approximately $600,000). This sign-on equity award will vest
ratably over 3 years. Under the 2017 LTIP, the awards have a three year vesting
period, with one-third of the shares time-based vesting, and the balance having
performance-based vesting criteria. The performance criteria and structural
terms of both the annual and sign-on awards will be the same criteria and terms
as the grants made to the Company’s senior executives in February of this year.
Awards under the long-term incentive plan are subject to review and adjustment
by the Compensation Committee of the Company’s Board of Directors.

 

In addition to the quity awards, you will receive a $100,000 sign on bonus
(subject to the applicable tax withholdings). The sign on bonus will be paid to
you no later than 60 days from your start date with the Company. Should you
choose to voluntary separate from the Company during the first 12 months of your
employment, you agree to repay the Company 100% ($100,000) of the sign on bonus.
Should you voluntary separate from the Company after the first 12 months, but
before the 2nd anniversary of your start date, you agree to repay the Company
50% ($55,000) of the sign on bonus.

 

 

 

Interface, Inc.  2859 Paces Ferry Road, Suite 2000  Atlanta, Georgia 30339  
770.437.6811  678.275.2416 fax

 

 

--------------------------------------------------------------------------------

 

Mr. Bruce Hausmann

February 27, 2017

Page 2

 

 

 

This position is located at the Company’s headquarters in Atlanta, Georgia.
Therefore, it is expected that you will relocate to the Atlanta area within the
90 days of employment. The Company will provide relocation assistance in
accordance to the terms of the Company’s Executive Relocation Policy (attachment
A). In order to mitigate Relocation benefits deemed taxable to the employee will
be gross-up for taxes.

 

In the event your employment is terminated without cause, and whether or not
such termination is in connection with a change of control of the Company, you
will receive severance in the amount of 12 months of payment of your
then-current base salary, and a monthly payment equal to one-twelfth of the
average of the bonuses paid to you under the Company’s executive bonus plan for
the two prior calendar years. Any shortage of years of participation in the
bonus plan will count as a “zero year” such that this severance benefit will
presumably increase in value over your first two years of employment. The
definition of cause is (i) fraud, dishonesty, gross negligence, or willful
misconduct with respect to the business affairs of the Company, (ii) your
refusal or repeated failure to follow the established lawful practices of the
Company, or (iii) your conviction of a felony or other crime involving moral
turpitude.

 

You will be eligible to participate in the Company’s various health and other
employment benefit plans (medical, vision, dental, life, disability, long-term
care, 401(k), non-qualified savings plan, etc.), as in effect from time to time
and offered to similarly situated Company employees. You will have three weeks
paid vacation per year. You will receive a $1,000 per month cash car allowance
(or a commensurate Company-leased vehicle of your selection) in accordance with
the terms of the Company’s current car program applicable to senior officers.
The Company will further provide you with the use of a Company-supplied laptop
computer, iPad, and a cellular “Smartphone” (iPhone, Android, or equivalent).
All such equipment provided must be returned to the Company upon the cessation
of your employment.

 

All payments referenced herein are subject to reduction by applicable state and
federal withholding laws. This position is considered an exempt position for
purposes of U.S. wage-hour law. As such, you will not be eligible for overtime
pay for any hours actually worked in excess of 40 hours in a given workweek.
This offer is also contingent upon the satisfactory completion of a drug screen
and final background check, as well as your execution of several Company
standard agreements and acknowledgements, including our (i) Code of Business
Conduct and Ethics, (ii) Agreement Regarding Use of Electronic Systems, and
(iii) Agreement Regarding Confidentiality and Work Product. Furthermore, and as
an initial condition of employment, you represent you are not currently subject
to any non-competition, non-solicitation, or similar restrictive covenant that
would prevent you from fulfilling all of the duties associated with this
position.

 

 

--------------------------------------------------------------------------------

 

Mr. Bruce Hausmann

February 27, 2017

Page 3

 

 

 

Employment with the Company is at will, and neither this letter nor any other
oral or written representations may be considered a contract of employment for
any specific period of time. This letter agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Georgia and
the federal laws of the United States of America, without regard to rules
relating to the conflict of laws. You consent to the exclusive jurisdiction of
the Superior Court of Cobb County, Georgia and the U.S. District Court in
Atlanta, Georgia, and hereby waive any objection you might otherwise have to
jurisdiction and venue in such courts in the event either court is requested to
resolve a dispute between you and the Company.

 

Finally, this letter agreement is intended to comply with any applicable
requirements of Section 409A of the Internal Revenue Code and shall be construed
accordingly. Any payments or distributions to be made to you under this letter
agreement of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, and not exempt from Section 409A, shall in no event be
made or commence until six months after your “separation from service” as
defined in Section 409A.

 

We would like for you to begin work on April 3, 2017. If you wish to accept this
offer, please sign below and return it to my attention by 5:00 p.m. on March
1st. You will be required to complete the applicable background and drug
screenings by March 3rd. Signatures transmitted by fax (770-319-6270) and/or
electronic mail (katy.owen@interface.com) will be valid and binding for all
purposes.

 

If you have any questions about this offer, please do not hesitate to contact
me. We look forward to you joining our team!

 

Sincerely,

 

/s/ Katy Owen

 

Katy Owen

Vice President and Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------

 

Mr. Bruce Hausmann

February 27, 2017

Page 4

 

 

 

I agree to the terms and conditions of the employment described above. I
understand that my employment with Interface, Inc. and its subsidiaries is at
will, and neither this letter nor any other oral or written representations may
be considered a contract of employment for any specific period of time.

 

 

/s/ Bruce Hausmann

Bruce Hausmann

 

 

cc: Pebbles Holcombe